 

Exhibit 10.2

 

PROMISSORY NOTE

 

(Term Note)

 

$2,000,000.00 May 18, 2017

 

FOR VALUE RECEIVED, the undersigned, TOT Payments, LLC, a Florida limited
liability company (doing business as Unified Payments), TOT New Edge, LLC, a
Florida limited liability company, Process Pink, LLC, a Florida limited
liability company, and TOT FBS, LLC, a Florida limited liability company
(collectively, the “Maker”), promises to pay to the order of Priority Payment
Systems LLC , (“Payee”; Payee and any subsequent holder(s) hereof are sometimes
herein referred to individually and collectively as “Holder”), the principal sum
of TWO MILLION AND 00/100 DOLLARS ($2,000,000.00), together with interest and
loan charges on the aggregate unpaid principal balance of the loan evidenced
hereby at the rate(s) specified below; provided that in no event shall the
interest and loan charges payable in respect of the indebtedness evidenced
hereby exceed the maximum amounts from time to time allowed to be collected
under applicable law. Capitalized terms used herein without definition shall
have the meanings set forth in the Loan Agreement dated as of even date herewith
by and among Maker, as borrower, and Payee, as lender.

 

This Note shall be paid in monthly installments as detailed in Schedule I, which
shall be due and payable on the twentieth day of each month, consisting of
principal plus interest at the Interest Rate (as defined hereinafter); provided,
however, that if the date of any payment due and payable (including, the Loan
Termination Date) is not a Business Day, then any payments hereunder shall be
due on the immediately previous Business Day. The principal amount due
hereunder, together with interest, loan charges and any other Obligation
accruing hereunder, shall bear interest at a floating rate adjusted monthly
equal to the “prime rate” indicated on the Money Rate page of the Wall Street
Journal plus six percent (6.00%) (the “Interest Rate”). On the Loan Termination
Date, all outstanding principal, interest accrued but unpaid and any other
amounts accrued and unpaid shall be immediately due in full. The payment
structure of this loan shall be referenced in Schedule I.

 

Maker shall have the right to prepay the Loan pursuant to the terms of the Loan
Agreement. All amounts received for payment of this Note shall be first applied
to any expenses due Holder under this Note, the Loan Agreement or the Security
Agreement, then to accrued and unpaid interest, and finally to the reduction of
the outstanding principal amount.

 

Upon the occurrence of an Event of Default, the entire outstanding principal
balance of the indebtedness evidenced hereby, together with all accrued and
unpaid interest thereon any other amounts accrued and unpaid, may be declared,
and immediately shall become, due and payable in full.

 

Presentment for payment, demand, protest and notice of demand, protest and
nonpayment are hereby waived by Maker and all other parties hereto.

 

It is the intention of Maker and Holder to conform strictly to all laws
applicable to Holder that govern or limit the interest and loan charges that may
be charged in respect of the indebtedness evidenced hereby. Anything in this
Note or any of the other Loan Documents to the contrary notwithstanding, in no
event whatsoever, whether by reason of advancement of proceeds of the loans,
acceleration of the maturity of the unpaid balance of any of the Obligations (as
defined in the Loan Agreement) or otherwise, shall the interest and loan charges
agreed to be paid to any Holder for the use of the money advanced or to be
advanced under this Note exceed the maximum amounts collectible pursuant to
applicable law. Maker and the Payee have agreed that:

 

Promissory Note

 

 

(a)          if for any reason whatsoever the interest or loan charges paid or
contracted to be paid by Maker to the Holder in respect of the Obligations shall
exceed the maximum amount collectible under the law applicable to the Holder,
then, in that event, and notwithstanding anything to the contrary in this Note
or any other Loan Document (i) the aggregate of all consideration that
constitutes interest or loan charges under the law applicable to such Holder
that is contracted for, taken, reserved, charged or received under this Note or
any other Loan Document or otherwise in connection with the Obligations under no
circumstances shall exceed the maximum amounts allowed by such applicable law,
and any excess paid to any Holder shall be credited by such Holder on the
principal amount of the Obligations (or, to the extent the principal amount
outstanding under this Note and the other Loan Documents has been or thereby
would be paid in full, refunded to Maker), and (ii) in the event that the
maturity of any or all of the Obligations is accelerated by reason of an
election of the Holders resulting from any Event of Default, or in the event of
any required or permitted prepayment, then such consideration that constitutes
interest or loan charges under the law applicable to any Holder may never
include more than the maximum amounts allowed by the law applicable to such
Holder, and any excess interest or loan charges provided for in the Loan
Documents or otherwise shall be canceled automatically as of the date of such
acceleration or prepayment and, if theretofore paid, shall be credited by such
Holder on the principal amount of the Obligations (or, to the extent the
principal amount of the Obligations has been or thereby would be paid in full,
refunded by such Holder to Maker);

 

(b)          all sums paid or agreed to be paid to the Holder for the use,
forbearance or detention of sums due under the Loan Documents shall, to the
extent permitted by applicable law, be prorated, allocated and spread throughout
the full term of the Obligations until payment in full so that the rate or
amount of interest and loan charges on account of the Obligations will not
exceed any applicable legal limitation; and

 

(c)          the right to accelerate the maturity of the Obligations does not
include the right to accelerate the maturity of any interest or loan charges not
otherwise accrued on the date of such acceleration, and the Holder do not intend
to charge or collect any unearned interest or loan charges in the event of any
such acceleration.

 

This Note has been negotiated, executed and delivered in the State of Georgia,
and is intended as a contract under and shall be construed and enforceable in
accordance with the laws of said state, without reference to the conflicts or
choice of law principles thereof, except to the extent that Federal law may be
applicable to determining the maximum amount of interest that may be charged by
Holder in respect of the indebtedness evidenced hereby.

 

(Signature Page Follows)

 

 2 

 

 

IN WITNESS WHEREOF, the undersigned Maker has caused this Note to be executed by
its duly authorized officer as of the date first above written.

 

  MAKER:       TOT Payments, LLC         By:   /s/ Oleg Firer         Name: Oleg
Firer         Title: CEO       TOT New Edge, LLC         By:   /s/ Oleg Firer  
      Name: Oleg Firer         Title: CEO       Process Pink, LLC         By:  
/s/ Oleg Firer         Name: Oleg Firer         Title: CEO       TOT FBS, LLC  
      By:   /s/ Oleg Firer         Name: Oleg Firer         Title: CEO      
PAYEE:       Priority Payment Systems LLC         By:   /s/  John V. Priore    
    Name:   John V. Priore         Title: President & CEO

 

 3 

 

 

[pg4img1_ex10-2.jpg]

 

Promissory Note: Schedule I - TOT Payments, LLC Loan amount Must be between 1
and 30 years. Prime Rate at Closing Annual interest rate Loan period in years
Enter values Instructions Start date of loan Optional extra payments Scheduled
number of payments Actual number of payments $ 2,000,000.00 4.00% 10.0% 2.0
5/18/2017 prime plus 6% 24 24 Fees $750.00 Loan Application Fee $750.00
Deployment Fee No. Payment Date Beginning Balance Scheduled Payment Total
Payment Principal Interest New Principal Advance *** Ending Balance Loan
Application Fee Deployment Fee Deployment Interest** 0 5/18/2017 $ 2,000,000.00
$ 2,000,000.00 $ 750.00 $ 750.00 1,998,500 10.000% 1 6/20/2017 $ 2,000,000.00
$92,366.13 $ 92,366.13 $ 74,032.79 $ 18,333.33 $ 1,925,967.21 10.000% 2
7/20/2017 $ 1,925,967.21 $ 92,366.13 $ 92,366.13 $ 76,316.40 $ 16,049.73 $
1,849,650.81 10.000% 3 8/20/2017 $ 1,849,650.81 $ 92,366.13 $ 92,366.13 $
76,952.37 $ 15,413.76 $ 1,772,698.44 10.000% 4 9/20/2017 $ 1,772,698.44 $
92,366.13 $ 92,366.13 $ 77,593.64 $ 14,772.49 $ 1,695,104.80 10.000% 5
10/20/2017 $ 1,695,104.80 $ 92,366.13 $ 92,366.13 $ 78,240.25 $ 14,125.87 $
1,616,864.55 10.000% 6 11/20/2017 $ 1,616,864.55 $ 92,366.13 $ 92,366.13 $
78,892.25 $ 13,473.87 $ 1,537,972.30 10.000% 7 12/20/2017 $ 1,537,972.30 $
92,366.13 $ 92,366.13 $ 79,549.69 $ 12,816.44 $ 1,458,422.61 10.000% 8 1/20/2018
$ 1,458,422.61 $ 92,366.13 $ 92,366.13 $ 80,212.60 $ 12,153.52 $ 1,378,210.00
10.000% 9 2/20/2018 $ 1,378,210.00 $ 92,366.13 $ 92,366.13 $ 80,881.04 $
11,485.08 $ 1,297,328.96 10.000% 10 3/20/2018 $ 1,297,328.96 $ 92,366.13 $
92,366.13 $ 81,555.05 $ 10,811.07 $ 1,215,773.91 10.000% 11 4/20/2018 $
1,215,773.91 $ 92,366.13 $ 92,366.13 $ 82,234.68 $ 10,131.45 $ 1,133,539.24
10.000% 12 5/20/2018 $ 1,133,539.24 $ 92,366.13 $ 92,366.13 $ 82,919.96 $
9,446.16 $ 1,050,619.27 10.000% 13 6/20/2018 $ 1,050,619.27 $ 92,366.13 $
92,366.13 $ 83,610.96 $ 8,755.16 $ 967,008.31 10.000% 14 7/20/2018 $ 967,008.31
$ 92,366.13 $ 92,366.13 $ 84,307.72 $ 8,058.40 $ 882,700.58 10.000% 15 8/20/2018
$ 882,700.58 $ 92,366.13 $ 92,366.13 $ 85,010.29 $ 7,355.84 $ 797,690.30 10.000%
16 9/20/2018 $ 797,690.30 $ 92,366.13 $ 92,366.13 $ 85,718.71 $ 6,647.42 $
711,971.59 10.000% 17 10/20/2018 $ 711,971.59 $ 92,366.13 $ 92,366.13 $
86,433.03 $ 5,933.10 $ 625,538.56 10.000% 18 11/20/2018 $ 625,538.56 $ 92,366.13
$ 92,366.13 $ 87,153.30 $ 5,212.82 $ 538,385.26 10.000% 19 12/20/2018 $
538,385.26 $ 92,366.13 $ 92,366.13 $ 87,879.58 $ 4,486.54 $ 450,505.68 10.000%
20 1/20/2019 $ 450,505.68 $ 92,366.13 $ 92,366.13 $ 88,611.91 $ 3,754.21 $
361,893.76 10.000% 21 2/20/2019 $ 361,893.76 $ 92,366.13 $ 92,366.13 $ 89,350.34
$ 3,015.78 $ 272,543.42 10.000% 22 3/20/2019 $ 272,543.42 $ 92,366.13 $
92,366.13 $ 90,094.93 $ 2,271.20 $ 182,448.49 10.000% 23 4/20/2019 $ 182,448.49
$ 92,366.13 $ 92,366.13 $ 90,845.72 $ 1,520.40 $ 91,602.77 10.000% 24 5/20/2019
$ 91,602.77 $ 92,366.13 $ 92,366.13 $ 91,602.77 $ 763.36 $ 0.00 10.000% *
Interest is variable and shall be calculated as the then current Prime Rate
Plus; therefore, the above schedule is subject to change. ** Each Principal
Advance can be released to Borrower by Lender at the sole and Unfettered
discretion of PRIORITY; therefore, the term, interest and principal composition
of each payment is subject to change. X /s/ John V. Priore /s/ Oleg Firer X
Name: John V. Priore Name: Oleg Firer Date: Date: May 17, 2017 PRIORITY PAYMENT
SYSTEMS LLC TOT PAYMENTS, LLC X/s/ Oleg Firer X /s/ Oleg Firer Name: Oleg Firer
Name: Oleg Firer Date: May 17, 2017 Date: May 17, 2017 TOT NEW EDGE, LLC
PROCESSS PINK, LLC X /s/ Oleg Firer Name: Oleg Firer Date: May 17, 2017 TOT FBS,
LLC

 

 

